BRANDES Brandes Core Plus Fixed Income Fund Class A – BCPAX Class E – BCPEX Class I – BCPIX Brandes Credit Focus Yield Fund Class A – BCFAX Class I – BCFIX Supplement dated May 20, 2013 to the Prospectus dated January31, 2013, as supplemented February 7, 2013 Effective May14, 2013, the initial investment minimum for all ClassI shares has been reduced from $1,000,000 to $100,000.All references to the minimum initial investment for ClassI shares in the combined prospectus are revised as follows: Class and Type of Account Minimum Initial Investment Subsequent Minimum Investment Class A and Class E – Regular Accounts – Traditional and Roth IRA Accounts – Automatic Investment Plans Class I Please retain this Supplement with your Prospectus.
